DETAILED ACTION

Applicant’s response filed on 01/25/2021 has been fully considered. Claims 1-19 are pending. Claims 13-19 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitai et al. (WO 2015/064064 A1, cited in IDS, US 2016/0060429 A1 is English language equivalent, is used for citation, and is cited in IDS).
Regarding claim 1, Kitai teaches a resin composition comprising a thermosetting resin, a curing agent that reacts with the thermosetting resin and a flame retardant, wherein the flame retardant contains a compatible phosphorus compound that is compatible with a mixture of the thermosetting resin and the curing agent, and a non-compatible phosphorus compound that is not compatible with the mixture [0018], a mass ratio of the compatible phosphorus compound to the total of the compatible phosphorus compound and the non-compatible phosphorus compound is 20% to 80%, inclusive [0040], and the content of the phosphorus atoms is 1.8 to 5.2 parts by mass, inclusive, with respect to 100 parts by mass of the total of the flame retardant and organic components other than the flame retardant [0041], which are the thermosetting 
Kitai does not teach a specific embodiment wherein a content of the compatible phosphorus compound is 1 to 3.5 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent, and a content of the non-compatible phosphorus compound is 14 to 30 parts by mass per 100 parts by mass of the total of the thermosetting resin and the curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Kitai’s content of the compatible phosphorus compound to be 1 to 3.5 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent, and to optimize Kitai’s content of the non-compatible phosphorus compound to be 14 to 30 parts by mass per 100 parts by mass of the total of the thermosetting resin and the curing agent. One of ordinary skill in the art would have been motivated to do so 
Regarding claim 2, Kitai teaches that the resin composition comprises a flame retardant that contains a compatible phosphorus compound that is compatible with a mixture of the thermosetting resin and the curing agent and a non-compatible phosphorus compound that is not compatible with the mixture [0018], which reads on the limitation wherein a content ratio of the compatible phosphorus compound and the non-compatible phosphorus compound is greater than 0:100 and less than 100:0. Kitai teaches that a mass ratio of the compatible phosphorus compound to the total of the compatible phosphorus compound and the non-compatible phosphorus compound is preferably 20% to 80%, inclusive [0040], which reads on the limitation wherein a content ratio of the compatible phosphorus compound and the non-compatible phosphorus compound is 20:80 to 80:20 in mass ratio.
Kitai does not teach a specific embodiment wherein a content ratio of the compatible phosphorus compound and the non-compatible phosphorus compound is 3:97 to 19:81 in mass ratio. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the mass ratio of Kitai’s compatible phosphorus compound that is compatible with a mixture of the thermosetting resin and the curing agent to Kitai’s non-compatible phosphorus compound that is not compatible with the mixture to be 19:81, which would read on the limitation wherein a content ratio of the compatible phosphorus compound and the non-compatible phosphorus compound is 19:81 in mass ratio as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have 
Regarding claim 3, Kitai teaches that the compatible phosphorus compound [0018] contains a phosphazene compound [0156, 0177, Table 3, Examples X-14, X-15], and that the non-compatible phosphorus compound [0018] contains a phosphinate compound [0160, 0177, Table 3, Examples X-14, X-15].
Regarding claim 4, Kitai teaches that the thermosetting resin contains a modified polyphenylene ether compound which is terminal-modified with a substituent having a carbon-carbon unsaturated double bond, and the curing agent contains a crosslinking curing agent having a carbon-carbon unsaturated double bond in a molecule [0060, 0119, 0124, 0134, 0142, 0150-0154, 0177, Tables 1 to 3, Examples X-1 to X-16].
Regarding claim 5, Kitai teaches that the crosslinking curing agent has a weight average molecular weight of 100 to 5000 [0103], 500 to 5000 [0105], or 1700 [0119, 0177, Tables 1 to 3, Examples X-1 to X-10, X-14 to X-16], and an average of 1 to 20 
Regarding claim 6, Kitai teaches that the crosslinking curing agent [0060] contains at least one kind selected from the group consisting of a trialkenyl isocyanurate compound, a polyfunctional acrylate compound having two or more acrylic groups in a molecule, a polyfunctional methacrylate compound having two or more methacrylic groups in a molecule, and a polyfunctional vinyl compound having two or more vinyl groups in a molecule [0107, 0149, 0177, Tables 1 to 3, Examples X-1 to X-16].
Regarding claim 7, Kitai teaches that the modified polyphenylene ether compound [0060] has a weight average molecular weight of 500 to 5000 and an average of 1 to 4 substituents in one molecule [0105], or has a weight average molecular weight of 1700 and an average of 2 substituents in one molecule [0119].
Regarding claim 8, Kitai teaches that the substituent at the terminal of the modified polyphenylene ether compound contains a substituent having at least one kind selected from the group consisting of a vinylbenzyl group [0065-0066, 0124, 0134, 0142], an acrylate group [0065, 0067, 0076], and a methacrylate group [0065, 0067, 0076, 0119].
Regarding claim 9, Kitai teaches that a content ratio of the modified polyphenylene ether compound and the crosslinking curing agent is 90:10 to 30:70 in mass ratio [0109], or 50:50 in a mass ratio [0177, Tables 1 to 3, Examples X-1 to X-13, X-15, X-16], or 80:20 in a mass ratio [0177, Table 3, Example X-14].
Regarding claim 10, Kitai teaches that the thermosetting resin contains a polyphenylene ether compound and an epoxy compound [0181] having at least two 
Regarding claim 11, Kitai teaches that the polyphenylene ether compound contains a reaction product obtained by previously reacting at least a part of hydroxyl groups of a polyphenylene ether with an epoxy group of the epoxy compound [0189].
Regarding claim 12, Kitai teaches that the epoxy compound contains at least one kind selected from the group consisting of a bisphenol type epoxy compound, a phenol novolac type epoxy compound, a cresol novolac type epoxy compound, a dicyclopentadiene type epoxy compound, and a bisphenol A novolac type epoxy compound [0196].

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the claimed invention is neither fully taught nor reasonably suggested by the cited art because Kitai fails to disclose the content range defined in claim 1 (p. 4-5), although Kitai does not teach a specific embodiment wherein a content of the compatible phosphorus compound is 1 to 3.5 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent, and a content of the non-compatible phosphorus compound is 14 to 30 parts by mass per 100 parts by mass of the total of the thermosetting resin and the curing agent, one of ordinary skill in the art would have found it obvious to optimize Kitai’s content of the compatible phosphorus compound to be 1 to 3.5 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent, and to .
In response to the applicant’s argument that the content of the first phosphorus compound in Examples disclosed in Kitai are 5 to 25 parts by mass per 100 parts by mass of the total of the thermosetting resin and the curing agent, and that thus, Kitai fails to disclose an example satisfying the content range of the compatible phosphorus compound, 1 to 3.5 parts by mass, as in claim 1 (p. 5), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). Although Kitai teaches that in examples, a content of the compatible phosphorus compound is 25, 5, 15, 5, 20, 5, 10, 10, 10, 10, 10, 10, 10, 25, 5, or 20 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent 0177, Tables 1 to 3, Examples X-1 to X-16], Kitai teaches that a mass ratio of the compatible phosphorus compound to the total of the compatible phosphorus compound and the non-compatible phosphorus compound is 20% to 80%, inclusive [0040], and that the content of the phosphorus atoms is 1.8 to 5.2 parts by mass, inclusive, with respect to 100 parts by mass of the total of the flame retardant and organic components other than the flame retardant [0041], which are the thermosetting resin and the curing agent [0018], which reads on the limitation wherein a content of the compatible phosphorus compound is greater than 0, 25, 5, 15, 5, 20, 5, 10, 10, 10, 10, 10, 10, 10, 25, 5, or 20 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent. Before the effective filing date of the 
In response to the applicant’s argument that each content of the compatible phosphorus compound and the non-compatible phosphorus compound in example X2 disclosed in Kitai is the same as each content in the Comparative Example X1 in the present specification, and that the advantageous effect exerted by the presently claimed invention based on the content range of the compatible phosphorus compound and the non-compatible phosphorus compound is disclosed in the present specification in the results shown in Tables 1 to 3 in the specification (p. 5-6), the applicant is alleging unexpected results, but the applicant’s allegations of unexpected results are not persuasive. This is because the applicant’s results shown in Tables 1, 2, and 3 [0286, 0302, 0313] are not commensurate in scope with the claimed invention because claim 1 does not limit the species and amounts of the thermosetting resin and the curing agent that reacts with the thermosetting resin, the species of the compatible phosphorus compound, and the species of the non-compatible phosphorus compound, and claim 1 does not exclude the resin composition from further comprising unrecited ingredients. However, the applicant’s results shown in Tables 1, 2, and 3 each comprise 30 parts by mass of curing agent per 70 parts by mass of thermosetting resin, recite only a 
In response to the applicant’s argument that the invention disclosed in Kitai is directed to improvement of heat resistance and flame retardancy, but not on interlayer adhesion and chemical resistance, and that the different goals lead to a suggestion to include different amounts of the constituents (p. 6), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Kitai’s content of the compatible phosphorus compound to be 1 to 3.5 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent, and to optimize Kitai’s content of the non-compatible phosphorus compound to be 14 to 30 parts by mass per 100 parts by mass of the total of the thermosetting resin and the curing agent. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance and flame retardance of Kitai’s resin composition because Kitai teaches that a mass ratio of the compatible phosphorus compound to the total of the compatible phosphorus compound and the non-compatible phosphorus compound is 20% to 80%, inclusive [0040], that this mass ratio allows the hardened material of the resin composition to have excellent heat resistance and flame retardance, while keeping excellent properties of the thermosetting resin [0040], that the content of the phosphorus atoms is 1.8 to 5.2 parts by mass, inclusive, with respect to 100 parts by mass of the total of the flame retardant and organic components other than the flame retardant [0041], which are the thermosetting resin and the curing agent [0018], that with this content of the flame 
In response to the applicant’s argument that it would not have been conceivable to set the content of the flame retardant, that is each content of the compatible phosphorus compound and the non-compatible phosphorus compound, so as to critically fall within the claimed range, in order to improve interlayer adhesion and chemical resistance or for any other reason (p. 6), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Kitai’s content of the compatible phosphorus compound to be 1 to 3.5 parts by mass per 100 parts by mass of a total of the thermosetting resin and the curing agent, and to optimize Kitai’s content of the non-compatible phosphorus compound to be 14 to 30 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767